Citation Nr: 1032893	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1995.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which continued the noncompensable rating for the 
Veteran's hearing loss.  

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.  During the hearing, the appellant submitted 
additional evidence to the Board, along with a waiver of initial 
RO review of this evidence.  The Board accepts this additional 
evidence for inclusion in the record on appeal.  See 38 C.F.R. §§ 
20.800, 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  The Board finds 
that the Veteran should be afforded another VA audiology 
examination to determine the severity of the service-connected 
hearing loss.  At the hearing, the Veteran testified that his 
hearing loss had worsened since the last VA examination in 2007.  
He also submitted a February 2008 private audiological 
examination report.  He indicated that he had not received 
additional VA treatment since the 2007 VA examination but 
intended to seek VA treatment.  
An examination too remote for rating purposes cannot be 
considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994). See also Suttman v. Brown, 5 Vet. App. 127, 
138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991) (where the record does not adequately reveal the current 
state of that disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination).  Review of the record shows that the Veteran was 
afforded VA audiology examinations in June and August 2007.  
According to the August 2007 examination report, pure tone 
threshold averages at that time revealed inter test 
inconsistency, although pure tone thresholds from the June 2007 
examination and speech thresholds from the August 2007 
examination were considered reliable.  Thus, a new examination is 
needed to determine the severity of the Veteran's hearing loss.  
Any additional VA treatment records should be obtained and added 
to the claims folder.

In addition, the Board points out that the Veterans Claims 
Assistance Act (VCAA), subsequent implementing regulations, and 
case law require VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate a claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide. 38 
U.S.C.A. § 5103(A); 38 C.F.R. §3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Board is unable to find any indication that the 
Veteran was issued an appropriate VCAA notice letter as to the 
claim of entitlement to an increased evaluation for the service-
connected hearing loss.  Consequently, on remand, the RO should 
provide the appellant with an appropriate VCAA letter.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with VCAA 
notification with respect to the issue on 
appeal. Specifically, a letter should inform 
him of any information and evidence not of 
record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to 
provide. 

2.  The RO should obtain and associate with 
the claims folder all VA outpatient treatment 
records pertaining to the Veteran's service-
connected bilateral hearing loss. 

3.  Thereafter, schedule the Veteran for a VA 
audiological evaluation to determine the 
current severity of his hearing loss.  The 
claims file and a copy of this Remand must be 
provided to and reviewed by the VA examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the results of a 
complete VA audiological evaluation must be 
recorded, to include a statement detailing, 
in numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000 and 4000 Hertz, 
the puretone threshold average of the results 
from 1000 Hertz to 4000 Hertz, and the 
results of the word recognition test, in 
percentages, using the Maryland CNC test.  
The report must be typed.

4.  After completing any additional 
notification and/or development deemed 
necessary, readjudicate the claim in light of 
all evidence received since the March 2009 
statement of the case (SOC).  If the benefit 
sought on appeal remains denied, the AOJ must 
furnish to the Veteran and his representative 
an appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

